Citation Nr: 1718738	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-07 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from September 1, 2005 to November 14, 2006 and from January 1, 2007 for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1985 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Los Angeles, California.

The Veteran initially requested a hearing before the Board but withdrew that request in July 2012.

This matter was previously remanded by the Board in September 2012 and August 2015.  In a May 2016 decision, the Board granted a separate 10 percent evaluation for arthritis of the right knee with non-compensable limitation of motion from September 1, 2005, but denied a higher disability rating during any period on appeal for right knee instability, rated as 10 percent disabling from September 1, 2005 and from 20 percent from July 5, 2011.  The Veteran did not appeal that portion of the May 2016 decision that denied a higher disability evaluation for right knee instability, but did appeal the assignment of an initial 10 percent disability evaluation for right knee arthritis.  This issue of a higher disability evaluation for right knee arthritis was vacated and remand by the Court of Appeals for Veterans' Claims (Court) in a February 2017 Order, pursuant to a Joint Motion for Remand (JMR) by the parties.

The issue of entitlement to a disability evaluation in excess of 10 percent for right knee arthritis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted above, the Veteran is seeking a disability evaluation in excess of 10 percent for arthritis of the right knee.  A remand is required to afford the Veteran a new VA evaluation.

First, the parties agree the Board failed to satisfy its duty to assist because the examination reports of record do not attempt to estimate the degree of motion lost during a flare-up or explain why an estimate cannot be provided.

The parties also agree the Board relied upon inadequate examination reports that do not comport with the Court's recent holding in Correia v. McDonald, 27 Vet.App. 158 (2016), when it denied Appellant's increased rating claim for his service-connected right-knee disability.  The Correia Court found "the final sentence of § 4.59" explains "the kinds of test results that 'should' be obtained to permit an adjudicator to assess the effect of painful motion of painful motion - range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances," as well as, "if possible," test results "for the 'opposite undamaged joint.'"  28 Vet.App. at 165.  The Court further concluded § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities"; "knees [] are undoubtedly weight-bearing"; and "to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 168-170 & n.7.

The VA examinations contain two sets of range-of-motion results for the right knee (initial and post-repetitive motion), but there is no indication that weight-bearing and non-weight-bearing tests were performed.  In the absence of these testing results or a medical explanation as to why such tests are not feasible, the examination reports are inadequate under Correia.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a new VA examination of his right knee condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

As part of his or her examination, the examiner should perform range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, as well as, if possible, test results for the left knee.  If the examiner is unable to perform these tests, he or she should explain why.  Additionally, the examiner should attempt to estimate the degree of motion lost during a flare-up or explain why an estimate cannot be provided.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


